Per. Curiam:
.We find no error in the first and second specifications. The flight of a person charged with crime immediately after the commission of an offence, is a circumstance which the jury may always take into consideration; and if the defence of an alibi is false, or, in the language of the court below, “ manufactured, it should go for nothing, and have some weight against the defendant.”
The answer of the learned judge to the defendant’s fourth point is not as direct as it might have been. It might well have been refused, however, for the reason that it was not based upon the full evidence. It related to the question of *418identification, and assumed that the only opportunities for such identification occurred in a dark night, with only an occasional gleam of a dark lantern; whereas there was testimony that, before the curtains were pulled down, the moon shone in the room, and the witness could see. without trouble. Besides, some of the witnesses had known the defendant for years, and they heard his voice.
The fourth specification is not sustained. It appeared by the evidence of the appellant himself that he had stolen a ride .upon the night express, which circumstance fully justified the answer of the court to the defendant’s eighth point. We find no error in this record.
Judgment affirmed.